Citation Nr: 0311231	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-02 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for right hip 
disability, to include as due to undiagnosed illness.

2.  Entitlement to service connection for right knee 
disability, to include as due to undiagnosed illness.

3.  Entitlement to service connection for fatigue, to include 
as due to undiagnosed illness.

4.  Entitlement to service connection for allergic rhinitis, 
to include as due to undiagnosed illness.

5.  Entitlement to service connection for chronic diarrhea, 
to include as due to undiagnosed illness.

6.  Entitlement to service connection for a skin rash, to 
include as due to undiagnosed illness.

7.  Entitlement to service connection for headaches, to 
include as due to undiagnosed illness.

8.  Entitlement to service connection for psychiatric 
disability, to include as due to undiagnosed illness.


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran had active service from February 1989 to May 
1992, to include service in the Persian Gulf.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Roanoke, Virginia.

The veteran failed to report for a September 2001 hearing 
scheduled at the RO before a Veterans Law Judge.  He has not 
requested that the hearing be rescheduled.

When the veteran's case was before the Board in October 2001, 
it was remanded for additional RO action.  It was returned to 
the Board in April 2003 for further appellate action.


FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia theater 
of operations during the Persian Gulf War.

2.  The presence of chronic disability of the veteran's right 
hip or knee is not shown by the medical evidence or by any 
other objective evidence.

3.  Chronic allergic rhinitis was not present in service and 
is not etiologically related to service.

4.  The presence of a chronic skin rash is not shown by the 
medical evidence or any other objective evidence.

5.  The presence of a chronic headaches is not shown by the 
medical evidence or any other objective evidence.

6.  The veteran's psychiatric symptoms are due to a known 
clinical diagnosis; the veteran's psychiatric disorder was 
not present in service or until years thereafter, and is not 
etiologically related to service.

7.  The veteran's chronic diarrhea is due to irritable bowel 
syndrome of unknown etiology.

8.  The veteran's fatigue is due to chronic fatigue syndrome 
of unknown etiology.


CONCLUSIONS OF LAW

1.  A right hip disability, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1118, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).

2.  A right knee disability, to include as due to an 
undiagnosed illness, was not incurred as a result of either 
service, or an undiagnosed illness.  38 U.S.C.A. §§ 1110, 
1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2002).

3.  The veteran's fatigue is due to chronic fatigue syndrome, 
which is presumed to be due to his Persian Gulf service.  38 
U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2002).

4.  Allergic rhinitis, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).

5.  Chronic diarrhea is due to irritable bowel syndrome, 
which is presumed to be due to the veteran's Persian Gulf 
service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).

6.  A chronic skin rash, to include as due to an undiagnosed 
illness, was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1117, 1118, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).

7.  Chronic headache disability, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1117, 1118, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).


8.  A psychiatric disability, to include as due to an 
undiagnosed illness, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1117, 1118 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA).

During the pendency of the veteran's claims, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
currently pending claims.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board has found the evidence and information currently or 
record to be sufficient to substantiate the veteran's claims 
for service connection for chronic fatigue and chronic 
diarrhea.  Therefore, no further development is required with 
respect to either of these claims.

With respect to the other matters on appeal, the Board notes 
that through the statement of the case, supplements thereto, 
and various letters from the RO to the veteran, the veteran 
has been informed of the requirements for the benefits sought 
on appeal, the evidence and information needed to 
substantiate the claims, the information required of the 
veteran to enable the RO to obtain evidence on his behalf, 
the assistance that VA would render in obtaining evidence on 
the veteran's behalf, the evidence that the veteran should 
submit if he did not desire VA's assistance in obtaining such 
evidence, and the evidence that the RO has obtained.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

The record also reflects that the veteran has been VA 
examinations.  All of the veteran's pertinent VA and non-VA 
treatment records have been associated with the claims 
folder.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate his claims.  The Board is also 
unaware of any such available evidence or information. 

In this regard, the record does reflect that the veteran was 
recently scheduled for VA examinations for purposes of 
determining the etiology of his remaining diagnosed 
disorders, or adequate information concerning the symptoms 
reported by him for which no diagnosis was rendered.  By way 
of an October 2001 Board Remand, the veteran was put on 
notice regarding the necessity of these examinations.  On two 
occasions the RO attempted to provide the needed examinations 
but on both occasions the veteran was unable to attend 
because of an inability to get off work.  There is no 
indication that the veteran would be able to attend if the 
examinations were once again rescheduled.  The veteran has 
not requested that the examinations be rescheduled or 
informed the RO that he would be able to attend the 
examinations if they were rescheduled.  In light of these 
circumstances, the Board will decide these original 
compensation claims without additional VA examinations.  
38 C.F.R. § 3.655 (2002).

Thus, under the circumstances, the Board is also satisfied 
that the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.

II. Legal Criteria.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
'chronic.'  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and a psychosis is 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir.   1996).

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  By 
history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both 'signs' in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The signs and symptoms which may be 
manifestations of undiagnosed illness or a chronic 
multisymptom illness include, but are not limited to: (1) 
fatigue, (2) signs or symptoms involving the skin, (3) 
headaches, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, or (13) menstrual disorders.  38 
U.S.C.A. §§ 1117, 1118 (West 2002); 38 C.F.R. § 3.317 (2002).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

III.  Analysis.

Right Hip and Right Knee:

The veteran currently contends that he has right knee and hip 
pain, which are related to his service in the Persian Gulf.  

The veteran's service medical records, to include his 
separation examination report, document no diagnosis, 
complaint or abnormal finding pertaining to the veteran's 
right knee or hip.  At the time of his induction examination 
it was noted, however, that the veteran had been hospitalized 
as the result of a 1988 motorcycle accident.  

In November 1996, the veteran underwent a Persian Gulf 
medical evaluation by a physicians assistant.  Evaluation of 
the veteran's extremities revealed no edema, erythema, 
effusion of the hands, shoulders, elbows, knees, or ankles.  
It was noted the veteran had excellent range of motion 
throughout.  No bony deformity was noted.  The pertinent 
diagnoses were right hip discomfort and right knee 
discomfort.  

In January 1997 the veteran underwent a general medical 
examination by the same physicians assistant.  At this time, 
the veteran complained of a constant ache in his right hip, 
which was exacerbated by long periods of either sitting or 
standing in the same position.  It was noted the veteran had 
no history of injury to his right hip, but he had injured his 
right knee due to a motorcycle accident at the age of 15.  
The referenced injury included laceration to the right knee 
without fracture.  At the time of his January 1997 
examination, the veteran had no complaints of morning or 
evening stiffness and no complaints of decreased range of 
motion of the hip.  He did complain of a constant aching or 
pain of his right knee, which was exacerbated in the morning 
and usually alleviated within the hour.  It was noted the 
veteran required no medications and had never sought 
treatment for this particular problem.  The veteran denied 
any muscle weakness associated with the right hip or knee 
pain.  Physical examination of the veteran's extremities 
again revealed no edema or erythema.  The veteran had 
excellent range of motion.  There was no evidence of bony 
deformity.  The examiner noted the presence of right hip 
discomfort with normal range of motion and right knee 
discomfort without evidence of post-traumatic arthritis.  

The veteran's 1997 outpatient treatment records from the 
Mountain Home, Tennessee VA Medical Center (VAMC), in 
addition to those records from the Sutherland Clinic, dated 
in January 1996 and April 1997, contain no evidence of 
disability of the veteran's right knee or hip. 

In January 2003, the veteran underwent a VA joint examination 
by Dr. McGowen.  The veteran's claims folder was reviewed 
prior to examination of the veteran.  The veteran's chief 
complaint was right hip pain, associated with stiffness, 
giving away, and popping.  There was no history of 
inflammatory arthritis.  The veteran's second complaint was 
right knee pain associated with swelling.  The veteran 
reported his initial symptoms began in 1994, with no known 
etiology except for a possible connection being that his 
symptoms worsened after road marches.  The veteran again 
reported his history of having sustained an injury to his 
knee prior to service as the result of a motorcycle accident.  
It was noted that this event was treated nonoperatively at 
the time, and the veteran was treated nonoperatively in the 
service, as well as after discharge.  According to the 
veteran, he had pain, in addition to motion and function 
restriction.  

Physical examination revealed the veteran had tenderness over 
the sacroiliac (SI) joint on the right side.  There was no 
swelling or tenderness to palpation of the remainder of the 
hip or knee.  Examination of the hip revealed no swelling or 
effusion.  No muscle spasm was appreciated.  The veteran's 
right hip flexion, extension, abduction, adduction, internal 
and external rotation, were all normal.  With regards to the 
knee, there was no swelling.  There was mild tenderness to 
palpation of the global knee.  There was no muscle spasm.  
The veteran's right knee range of motion was normal.  He had 
normal extension.  McMurray's test was negative.  There was 
no apparent swelling or evidence of effusion.  The veteran's 
neurovascular examination appeared to be within normal 
limits.  The veteran had 1+ reflexes at the knees and ankles.  
Extensor hallucis longus motor strength was 5/5 bilaterally.  
Finally, imaging studies revealed no evidence of fracture or 
dislocation of the visualized right hip.  Right knee and SI 
joints appeared intact.  It was noted the knee examination 
revealed no acute fracture or dislocation of the right knee.  
There were no significant degenerative changes.  Joint 
effusion was minimal.  The impression was right hip within 
normal limits with apparent sciatic notch and SI joint pain 
and right knee within normal limits.  Dr. McGowan noted that 
'the veteran clearly did appear to have symptoms referable to 
the SI joint, but appeared to have no limitation of function 
on examination.'

In this case, the Board has reviewed the veteran's service 
medical records, but finds no evidence of a right knee or 
right hip disorder in service.  The post-service evidence 
documents complaints pertaining to the veteran's right knee 
and right hip; however, neither pathology accounting for the 
veteran's complaints nor objective indications of chronic 
disability were found on the VA examinations and there are no 
other objective indications of chronic disability of the 
veteran's right hip or knee.  Consequently, service 
connection is not warranted for these claimed disabilities.

Fatigue.

The veteran's service medical records document no complaints 
or findings of fatigue. 

At the time of his November 1996 Persian Gulf examination, 
the veteran complained of fatigue, which had been constant 
for the past three years.  The veteran indicated he slept 
eight hours a night, in addition to taking naps during the 
day.  He indicated he fell asleep immediately, and he did not 
have any dreams.  The veteran did indicate that he had night 
sweats.  The pertinent diagnosis by the physicians assistant 
was chronic fatigue.

A January 1997 outpatient treatment record from the Mountain 
Home VAMC notes the veteran complained of feeling fatigued.  
He indicated he did not have any energy, and he had a "weak 
feeling all the time."

During his January 1997 general medical VA examination, the 
veteran complained of overall fatigue.  It was reiterated 
that such fatigue had been constant and unchanged over the 
past three years.  The veteran denied any generalized 
weakness.  The January 1997 examiner again noted the veteran 
had probable chronic fatigue syndrome.  

In a January 1997 written statement, the veteran's mother 
indicated that the veteran did not "have the energy he 
should have."  She also advised that the veteran slept a 
lot.  

At the time of his February 1997 psychiatric examination, the 
veteran continued to complain of fatigue.

An April 1997 clinical record from Sutherland Clinic 
indicates the veteran presented with complaints of feeling 
tired and lethargic.

A July 1997 VAMC notation contains the assessment of chronic 
fatigue syndrome.

In sum, the evidence satisfactorily establishes that the 
veteran has chronic fatigue syndrome, a medically unexplained 
chronic multisymptom illness for which presumptive service 
connection is in order.

Allergic rhinitis.

The veteran's service medical records reveal no complaint or 
finding of allergies and no diagnosis of allergic rhinitis. 

A February 1995 Sutherland Clinical report indicates the 
veteran presented for treatment after having been sick for 
three days.  The impression was allergic 
rhinitis/conjunctivitis.

At the time of his November 1996 Persian Gulf examination, 
the physicians assistant noted the veteran had a history of 
seasonal allergic rhinitis for which he took over the counter 
remedies.  The examiner's assessment was that the veteran had 
allergy symptoms due to inhalants.

At the time of his January 1997 general medical VA 
examination, it was noted that the veteran's medical history 
was significant for seasonal allergic rhinitis to grasses, 
trees, and general inhalants.  The examiner noted the veteran 
had allergic rhinitis.

A January 1997 clinical record indicates the veteran reported 
to the emergency room complaining of sinusitis.  It was noted 
that the examiner believed the veteran's symptoms were 
"'more allergic."

An April 1997 clinical record from the Sutherland Clinic 
again indicates the veteran was diagnosed with allergic 
rhinitis.

With respect to the veteran's claim seeking service 
connection for allergic rhinitis, the Board observes that the 
bulk of the medical evidence supports a finding that the 
veteran does in fact have an existing allergic rhinitis 
disability.  However, since this is a known clinical 
diagnosis, it is not subject to presumptive service 
connection.  Moreover, since there is no medical evidence of 
this disorder in service or medical evidence of a nexus 
between this disorder and service, the claim must be denied.  

Diarrhea.

A July 1989 service medical record indicates the veteran 
presented for treatment of diarrhea of three days' duration.  
The veteran's separation examination report, dated in April 
1992, is void of any findings or diagnoses pertaining to this 
condition.

During his November 1996 Persian Gulf examination, the 
veteran complained of intermittent cramping and diffuse lower 
abdominal pain.  It was also noted that for two to three 
days, the veteran had had loose stools, and then this 
particular condition subsided.  The veteran's condition was 
not exacerbated by food, milk, or dairy products.  The 
veteran indicated that this condition had been occurring 
since approximately 1990 or 1991.  The examiner's impression 
was irritable bowel syndrome.

A January 1996 Sutherland Clinic treatment record indicates 
the veteran presented for treatment of right flank pain.  It 
was noted the veteran had been vomiting "pretty 
continually."  The impression was urinary tract infection 
and right renal lithiasis.

A December 1996 treatment record indicates the veteran 
reported pain in his lower belly, which was non-radiating, 
and he also reported having diarrhea every time he went to 
the bathroom.  The impression was abdominal pain and 
diarrhea.  A gastrointestinal (GI) consultation was 
recommended.

At the time of his January 1997 general medical examination, 
the veteran complained of intermittent cramping and lower 
abdominal pain, which was diffuse and occurred immediately 
post-prandial.  The pain was relieved by bowel movements and 
was associated with tenesmus.  These cramping pains occurred 
generally for approximately two to three days, with increased 
frequency of loose stools, usually three to four a day, then 
the symptoms subsided.  Pains and associated loose stools 
recurred weekly.  These were not exacerbated by food, milk or 
dairy products.  Pain and discomfort were alleviated by Pepto 
Bismol and were not associated with nausea or vomiting.  The 
veteran had never had any melena or hematochezia.  It was 
noted these symptoms had been recurrent since approximately 
1990 or 1991 while the veteran was stationed in the Persian 
Gulf.  The veteran had been tested for parasites in the past, 
and he had tested negative.  He denied any changes in 
appetite or in weight.  Physical examination revealed the 
veteran's abdomen was flat, with normal bowel sounds in all 
quadrants.  There was no organomegaly.  The examiner 
indicated the veteran had probable irritable bowel syndrome.  
The examiner also noted the veteran had been referred for 
further GI evaluation, and he had also had a barium enema 
completed and an upper GI with small bowel follow through, 
which was currently pending.

In a January 1997 written statement the veteran's mother 
indicated she observed that the veteran had stomach and 
diarrhea problems following his return from the Persian Gulf.

A January 1997 treatment record indicates the veteran  did in 
fact undergo a GI evaluation.  Radiographic findings 
pertaining to the abdomen and colon were unremarkable.

A February 1997 addendum indicates a flexible sigmoidoscopy 
was done to evaluate the rectal mucosa, and the results were 
normal.  It was noted rectal biopsies were done because the 
veteran's complaint was chronic, intermittent diarrhea.  It 
[exam] showed melanosis coli, a condition that could occur 
with chronic laxative use.  When the veteran was asked about 
laxative use, he denied this.  The veteran was asked to 
submit a diarrhea stool, and he indicated he would try to do 
so.  The veteran underwent an esophagogram, upper GI series, 
and small bowel follow through, which were reported to be 
normal.

A March 1997 treatment record indicates the veteran reported 
to the GI clinic with additional complaints of chronic 
diarrhea; however, all studies were within normal limits.

The foregoing evidence shows that the veteran has reported 
the onset of chronic diarrhea during his military service.  
Lay evidence of the problems with diarrhea is also of record.  
The medical evidence indicates that the veteran's chronic 
diarrhea is probably due to irritable bowel syndrome, an 
unexplained multi-symptom complex which the Board presumes is 
due to the veteran's Persian Gulf service.  Accordingly, 
service connection is warranted for this disability.

Skin rash.

The veteran's entrance examination report, dated in December 
1988, notes the presence of a localized skin rash.  

A May 1991 service medical record indicates the veteran 
presented for treatment of a rash on both hands.  It was 
noted that it was not known how this rash occurred.  
Treatment included the application of ointment.  

The veteran's April 1992 separation examination report is 
negative for any pertinent complaint, abnormal finding or 
diagnosis.

A January 1996 treatment record indicates the veteran 
presented for treatment complaining of a history of 
intermittent rash on his neck and right forearm since 1990.  
The assessment was possible tinea versicolor.

During the veteran's November 1996 Persian Gulf examination, 
the examiner observed several round, hypopigmented areas on 
the veteran's neck.  The impression was rash, puritic 
diffuse.

A January 1997 outpatient record indicates the veteran 
complained of intermittent rash on his neck and forearms.  
The veteran indicated he could not tell what made him worse.  
He indicated the rash lasted two to three days and went away 
by itself.

At the time of his January 1997 general VA examination, the 
veteran again complained of a rash on the back of his neck, 
which was puritic, lasting for days then gradually 
dissipating only to recur approximately one to three weeks 
later.  There were no other areas involved, and this rash had 
been present since 1990, when the veteran was stationed in 
the Persian Gulf.  The veteran denied having any permanent 
disfigurement as a result of this rash.  He had not sought 
treatment and used no over-the counter or prescription 
medications for treatment of the rash.  The examiner's 
impression was that the veteran had a neck rash, which was 
puritic and recurrent.

In a January 1997 written statement, the veteran's mother 
indicated that the veteran returned from the Persian Gulf 
with a constant rash on his neck and sides.

During his February 1997 mental status examination, the 
veteran advised he had a history of burning rash on his arm 
and necks, which would come and go.

The foregoing evidence shows that the veteran has had a skin 
rash at various times, to include at the time of his entrance 
onto active duty.  The diagnoses have varied.  None of the 
medical evidence indicates that the skin rashes, whether due 
to a diagnosed illness or an undiagnosed illness, represent a 
chronic condition.  Although the Board directed that the 
veteran be afforded a VA examination to determine the nature 
and etiology of any currently present chronic skin disorder, 
the veteran failed to appear for the scheduled examination.  
The record before the Board is insufficient to establish the 
presence of this claimed disability.  Therefore, service 
connection is not in order.    

Headaches.

The veteran's service medical records are negative for 
evidence of headaches.

During his November 1996 Persian Gulf examination the veteran 
complained of occasional headaches associated with exposure 
to environmental inhalants.  The headaches were described as 
diffuse and not associated with visual changes.  The veteran 
denied transient neurological episodic events, etc.  It was 
noted that Tylenol provided relief for the veteran's 
headaches.  

The veteran's January 1997 general examination report 
reiterates the same findings pertaining to headaches as 
articulated in the November 1996 Persian Gulf examination 
report.

Finally, at the time of his February 1997 psychiatric 
examination the veteran complained of frequent headaches.

With respect to the veteran's claim for entitlement to 
service connection for headaches, the Board observes that the 
evidence neither supports a finding that the veteran is 
currently diagnosed with an headache disability, which could 
be related to his period of military service, nor is there 
evidence supporting a finding that the veteran has chronic 
headaches due to an undiagnosed illness.  The Board also 
attempted to obtain evidence to substantiate this claim by 
ordering an appropriate VA examination but the veteran 
indicated that he was unable to appear for the examination, 
leaving the Board with an inadequate record upon which to 
conclude that the veteran has a chronic headache disability 
due to a diagnosed or undiagnosed illness.  

Psychiatric disability:

The veteran's service medical records are also negative for 
evidence of a psychiatric disorder.

At the time of his November 1996 Persian Gulf examination, 
the veteran denied a family history of mental illness.

In a January 1997 written statement, the veteran's mother 
indicated the veteran "was a different person" after his 
return from the Persian Gulf.  She indicated he was no longer 
outgoing, nor did he enjoy being with friends, going places, 
or doing things.  

A psychiatric examination was conducted in February 1997.  It 
was noted that the veteran had no history of psychiatric 
treatment.  No psychological testing was ordered.  Objective 
findings indicated the veteran was cooperative with the 
interview.  He was alert and oriented in all spheres.  The 
veteran's mood was described as depressed, and his affect was 
restricted and mildly dysphoric.  There was no evidence of a 
thought disorder.  The veteran seemed to have average 
intelligence with adequate insight and judgment abilities.  
There was a slight decrease in psychomotor activity.  Based 
on the objective findings and the veteran's reported medical 
and occupational history, the diagnosis was major depression, 
single episode, moderate to severe in intensity.

VA outpatient treatment records dated from May 1997 through 
August 1997 indicate the veteran received treatment in VA's 
Mental Health Clinic.  An April 1997 notation indicates the 
veteran was diagnosed with a mood disorder secondary to [his] 
medical condition.  An August 1997 notation indicates the 
veteran was diagnosed with a depressive disorder.

The medical evidence shows that the veteran has a diagnosed 
psychiatric disorder, but it does not link this disorder to 
the veteran's military service.  The nexus evidence that 
might have resulted from the examination ordered in the 
Board's remand is unavailable because the veteran is 
apparently unable to appear for such an examination.  

Statements provided by the veteran and his mother indicate 
that it is their belief that the veteran's psychiatric 
condition is etiologically related to service, however, as 
lay persons, neither is competent to render a medical 
diagnosis or an opinion concerning medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Since 
the evidence fails to demonstrate the presence of an acquired 
psychiatric disorder in service, manifestations of a 
psychosis within one year of service discharge, or a nexus 
between the currently diagnosed psychiatric disorder and the 
veteran's military service, this claim must be denied.  

IV.  Conclusion.

With respect to each of the above unfavorable determinations, 
the Board has considered the doctrine of reasonable doubt but 
has determined that the preponderance of the evidence is 
against the claims.


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for irritable bowel 
syndrome (claimed as chronic diarrhea) is granted.

Entitlement to service connection for chronic fatigue 
syndrome (claimed as chronic fatigue) is granted.  .

Entitlement to service connection for right hip disability, 
to include as due to undiagnosed illness, is denied.

Entitlement to service connection for right knee disability, 
to include as due to undiagnosed illness, is denied.


Entitlement to service connection for allergic rhinitis is 
denied.

Entitlement to service connection for a skin rash, to include 
as due to undiagnosed illness, is denied.

Entitlement to service connection for headaches, to include 
as due to undiagnosed illness, is denied.

Entitlement to service connection for psychiatric disability, 
to include as due to undiagnosed illness, is denied.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled 'Appeal to 
the United States Court of Appeals for Veterans Claims.'  
(1) A 'Notice of Disagreement filed on or after November 
18, 1988' is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
?	In the section entitled 'Representation before VA,' 
filing a 'Notice of Disagreement with respect to the 
claim on or after November 18, 1988' is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

